Case 9:19-cr-00059-DWM Document 22 Filed 11/16/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION
UNITED STATES OF AMERICA, CR 19-59-M-DWM
Plaintiff,
VS. ORDER
SUEDE JEFFREY SHUTTLE,
Defendant.

 

 

On December 17, 2019, United States Magistrate Judge Kathleen DeSoto
ordered that Suede Jeffrey Shuttle be committed to the custody of the Attorney
General for a mental evaluation pursuant to 18 U.S.C. § 4241. (Doc. 9.) On
February 27, 2020, the Court received the forensic report of Mr. Shuttle’s mental
examination conducted at the Federal Detention Center at Seattle, Washington.
(Doc. 14.) Dr. Cynthia Low, the forensic psychologist who conducted the
examination, concluded Mr. Shuttle demonstrates an insufficient ability to
understand the nature and consequences of the court proceedings against him and a
poor ability to assist counsel in his defense. (/d.) She ultimately recommended
formal competency restoration procedures. (/d.)

A competency hearing was held on March 11, 2020. (See Min. Entry, Doc.
Case 9:19-cr-00059-DWM Document 22 Filed 11/16/20 Page 2 of 3

18.) At that hearing, counsel stipulated to the findings and recommendation in the
forensic report. Based on counsel’s stipulation, the contents of Dr. Low’s report,
and the Court’s colloquy with Mr. Shuttle, the Court determined that a
preponderance of evidence supported the conclusion that Mr. Shuttle is presently
suffering from a mental disease or defect rendering him mentally incompetent,
such that he cannot understand the nature and consequences of the proceedings
against him or properly assist in his defense. (Doc. 20.) Mr. Shuttle was therefore
committed to the custody of the Attorney General for hospitalization and treatment
at a suitable facility for a period of four months to determine if there was a
substantial probability that in the foreseeable future he will attain the capacity to
permit this case to go forward.' (/d.)

On November 10, 2020, the Court received a Forensic Evaluation from
psychologists Meagan Mckenna and Evan DuBois at the Mental Health
Department at FCI Butner, North Carolina. (See attached, under seal.) That report
is dated October 28, 2020 and concludes that while Mr. Shuttle’s “mental
condition continues to render him not competent to proceed to trial, . . . there is a
substantial probability that in the foreseeable future his symptoms will improve to
the point that he will attain the capacity to permit the proceedings to go forward.”

In so recommending, the Evaluation indicates that Mr. Shuttle has responded

 

! Designation and transfer were delayed by the COVID-19 pandemic.
2
Case 9:19-cr-00059-DWM Document 22 Filed 11/16/20 Page 3 of 3

positively to “more regular compliance with psychotropic medication.”
Accordingly,

IT IS ORDERED that Suede Jeffrey Shuttle is committed to the custody of
the Attorney General for an additional 120 days of hospitalization and treatment at
a suitable facility to determine if there is a substantial probability that in the
foreseeable future he will attain the capacity to permit this case to go forward. 18
U.S.C. § 4241(d)(2). The Clerk is directed to provide the facility with a copy of
this Order. The Attorney General or his representative at the facility to which Mr.
Shuttle is committed shall promptly notify the Court of the determination made
regarding the probability that Mr. Shuttle will regain capacity to proceed in the
foreseeable future.

IT IS FURTHER ORDERED that the time pending a restoration
determination is excluded from the speedy trial calculation. See 18 U.S.C.

§ 3161(h)(4).

les
DATED this *& day of November, 2020.

\

Donald W,Mo loy, District Judge
United States District Court

 
